ANDERSON, J.
Tliis^ appeal is prosecuted from a decree of the chancellor refusing to dissolve the injunction.
It is an elementary and fundamental rule that before a complainant is entitled to relief in a court of equity, he must have no plain and adequate remedy at law.— Code 1896, § 638; Inglis v. Freeman, 137 Ala. 298; 16 Am. & Eng. Ency. Law, (2nd ed.) p. 352; Adams or any other work on Equity.
The bill in this casei avers ownership in complainant of four or five hundred logs, in a certain boom in the possession of and under the control of the appellee, and that said logs are detained by it, in that it refuses to permit appellant to remove them. Upon these averments it seems that both the common law and the statute provides a remedy for the recovery of said logs. It is true the bill avers a want of knowledge as to the description and exact number of logs and that they would be more easily removed by its hands than the officers of the law. It is not the mission of a court of equity to simplify or make easier the enforcement of a legal right. — Janney v. Buell and wife, 55 Ala. 408.
There was a modification in the original injunction but the injunction as modified, is for the obvious purpose of putting the appellee in possession of the logs and to deprive the appellant thereof. It is a rule of almost universal application, that an injunction will not issue to take the property out of the possession of one party and put it in possession of another. — 16 Am. & Eng. Ency. Law, p. 364.
The action of the chancellor in refusing to dissolve the injunction is reversed, and a decree is hereby rendered dissolving the injunction and dismissing the bill. ^
Reversed and rendered.
McClellan, C. J., Tyson and Simpson, J. J., concurring.